DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-10 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The following title is suggested: 
I.	CRYOCOOLER WITH MEANDERING PASSAGE IN HEAT TRANSFER BLOCK 
II. 	CRYOCOOLER WITH HEAT TRANSFER BLOCKS HAVING FINS

Appropriate correction is required.

Claim Objections
Claim(s) 1-10 is/are objected to because of the following informalities:  
In claim 1, line 6, a comma should be incorporated between “the expansion chamber” and “an a …”
In claim 1, line 28, a comma should be incorporated between “the second fin tip end” and “and the second …”
In claim 1, line 42, a comma should be incorporated between “the second base surface” and “and the second …”
In claim 2, line 3, a comma should be incorporated between “the cooling stage” and “and can reciprocate …”

Appropriate correction is required.

Claim(s) 2-10 is/are objected to for their dependency on an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-5 each calls for the limitation “substantially ring-shaped”, which is a relative term of degree. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, will an oval shaped element fall within the scope of a substantially ring-shaped? Will polygon shaped elements such as hexagon and heptagon fall within the scope of a substantially ring-shaped? It is unclear. The specification does not provide guidance as to how an ordinary skill artisan would grasp the scope of “substantially ring-shaped”. Because of this, claims 2-5 are indefinite.

Claim(s) 4-5 is/are indefinite for their dependency on an indefinite base claim.

Allowable Subject Matter
Claims 1-2 and 6-10 would be allowable if rewritten or amended to overcome the claims objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art does not anticipate nor render obvious the combination set forth in claim 1.

The closest prior art of record, Funayama (US 6679066 B1), discloses a cryocooler (Fig. 3) comprising an expansion chamber (col. 2, L 53-63); a cooling stage (#44A) thermally coupled to the expansion chamber (see Fig. 3, col. 2, L 64-67 and col. 3, L 33-61), the cooling stage including a heat transfer block provided with a first heat exchange surface disposed outside the expansion chamber and a second heat exchange surface facing the first heat exchange surface (HE #44 inherently has two opposing heat exchange surfaces for the refrigerant ); a refrigerant supply port installed in the cooling stage outside the expansion chamber (inlet of HE #44A); a refrigerant discharge port installed in the cooling stage outside the expansion chamber (outlet of HE #44A); and a refrigerant path fluidically separated from the expansion chamber such that a refrigerant flows from the refrigerant supply port to the refrigerant discharge port along the first heat exchange surface and the second heat exchange surface (flow of refrigerant in HE #44A). Funayama does not disclose wherein the cooling stage comprises a first heat transfer block provided with a surface exposed to the expansion chamber, and a second heat transfer block; wherein the refrigerant path is formed between the first heat transfer block and the second heat transfer block, wherein the first heat exchange surface is provided with a first base surface and at least one first fin extending from the first base surface, the first fin being provided with a first fin tip end, wherein the second heat exchange surface is provided with a second base surface and at least one second fin extending from the second base surface along the first fin, the second fin being provided with a second fin tip end, wherein the first fin tip end is disposed closer to the second base surface than the second fin tip end, and the second fin tip end is disposed closer to the first base surface than the first fin tip end, wherein the refrigerant path is provided with a first transverse path formed between the first fin tip end and the second base surface such that the refrigerant crosses over the first fin, a second transverse path formed between the second fin tip end and the first base surface such that the refrigerant crosses over the second fin, and an inter-fin path formed between the first fin and the second fin such that the first transverse path communicates with the second transverse path, wherein the first transverse path is locally formed between the first fin tip end and the second base surface, and the second transverse path is locally formed between the second fin tip end and the first base surface, and wherein arrangement of the first transverse path and the second transverse path is determined such that a refrigerant stream in the inter-fin path is guided in a direction that forms an angle with a fin height direction. Messina (US 5239200 A) teaches a heat exchange block comprising a first heat transfer block #40 having a first heat exchange surface and a second heat transfer block #20 having a second heat exchange surface; wherein the refrigerant path is formed between the first heat transfer block and the second heat transfer block, wherein the first heat exchange surface is provided with a first base surface and at least one first fin #42 extending from the first base surface, the first fin being provided with a first fin tip end, wherein the second heat exchange surface is provided with a second base surface and at least one second fin #26 extending from the second base surface along the first fin, the second fin being provided with a second fin tip end, wherein the first fin tip end is disposed closer to the second base surface than the second fin tip end (Fig. 1), and the second fin tip end is disposed closer to the first base surface than the first fin tip end (Fig. 1), wherein the refrigerant path is provided with a first transverse path formed between the first fin tip end and the second base surface such that the refrigerant crosses over the first fin, a second transverse path formed between the second fin tip end and the first base surface such that the refrigerant crosses over the second fin, and an inter-fin path formed between the first fin and the second fin such that the first transverse path communicates with the second transverse path, wherein the first transverse path is locally formed between the first fin tip end and the second base surface, and the second transverse path is locally formed between the second fin tip end and the first base surface, and wherein arrangement of the first transverse path and the second transverse path is determined such that a refrigerant stream in the inter-fin path is guided in a direction that forms an angle with a fin height direction (See Fig. 1, col. 3, L 42 – col. 4, L 33). The teachings of Messina would lead an ordinary skill artisan to provide the device of Funayama with two heat transfer blocks. However, the claimed limitation of having the first heat transfer block provided with a surface exposed to the expansion chamber would not be met by the proposed combination above. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Funayama in combination with Messina to incorporate the limitation of the first heat transfer block provided with a surface exposed to the expansion chamber. Such feature would not have been obvious to an ordinary skill artisan as per MPEP § 2143.01; especially since it would require a substantial reconstruction and redesign of the elements shown in the device of Funayama in combination with Messina. For these reasons, the claims above are patentable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mita (US 5575155 A) discloses a pre-cooling heat exchanger coupled to the external surface of an expansion chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763